Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (c), claims 12-20 in the reply filed on 2/24/2022 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-11


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations, an electronic gaming machine comprising two or more movable main display that moves to reveal a hidden game feature presentation device when a triggering event is triggered.
The closest prior art, Wudtke (US Pub. No. 2008/0268944 A1), teaches a gaming system comprising a gaming machine wherein events within the game controls an upper cabinet wherein the cabinet includes one or more movable displays wherein the displays are moved from a first position of being hidden to a second position of being viewable. However, Wudtke and the other prior art of record lack teaching, making obvious, or anticipating all the features in combination with the focus on moving two or more movable main display to reveal a hidden game feature presentation device when a triggering event is triggered since this would change the function and structure of the displays in question in a non-obvious modification. Accordingly, the totality of the prior art cited of record fails to either disclose or make obvious each and every limitation of the instant claims as presented. For at least these reasons, it appears it would have required hindsight reconstruction to combine various vague teachings to provide the invention substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715